Exhibit 10.47
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
ATHEROS TECHNOLOGY LTD.
VOLUME PURCHASE AGREEMENT
     This Volume Purchase Agreement (this “Agreement”) is made and entered into
effective as of the day of February 28, 2011, by and between Atheros Technology
Ltd., a Bermuda corporation (“Atheros”) and Aruba Networks, Inc., a Delaware
corporation (“Buyer”).
     WHEREAS, Atheros desires to sell to Buyer, and Buyer desires to purchase
from Atheros, certain semiconductor products (“Components”), subject to the
terms and conditions of this Agreement.
     NOW THEREFORE, in consideration of the mutual promises contained herein, it
is hereby agreed as follows:
1. Scope. This Agreement shall apply to sales of Components by Atheros to Buyer.
Atheros and Buyer may be referred to herein as “Party” when referred to
individually and “Parties” when referred to collectively. “Components” refers
only to hardware, chips and chipsets. Software, reference designs, developer’s
kits, and documentation, if any, have been separately licensed under the Atheros
Non-Exclusive Technology License Agreement (“Technology License Agreement”)
mutually executed by Atheros’ parent corporation, Atheros Communications, Inc.,
and Buyer where Buyer is a licensee (“Licensee”) for Licensee’s use in
integrating the Components as part of products developed by or for Licensee
(“Licensee Products”).
1.1 Customizations. Buyer may request that certain customizations, such as the
inclusion of certain macros, be made to the Components, which Atheros may choose
to implement, subject to the following:
     1.1.1 Process. If Buyer wishes Atheros to implement the customizations,
Buyer and Atheros shall in good faith prepare and execute a schedule,
referencing this Agreement and providing details on product pricing,
non-recurring fees, customizations, and delivery schedule, at a minimum.
     1.1.2 Conditions. Atheros may unilaterally reject any request for
customization on commercially reasonable grounds, including but not limited to:
the customizations do not fit into the architectural design and physical limits
of the applicable Component; or Buyer’s current and/or projected purchases of
the subject Component are insufficient to justify the request for
customizations; or Atheros has slated the subject Component to become a Legacy
Product (as defined in Section 2.2) within such proximity of the request for
customization as to render customization not commercially reasonable.
1.2 Continuity of Supply. Atheros agrees to use commercially reasonable efforts
to ship and deliver Components and customizations thereto (for orders accepted
pursuant to Section 1.1 and Section 2, respectively) based on commercially
reasonable lead times, from order to shipment, and to manage a die bank in
support thereof.
2. Orders
2.1 Orders and Acceptance. Buyer, directly or via ODMs, assemblers and other
third parties acting on Buyer’s behalf (all of which comprise “Authorized
Purchasers”), may procure Components from Seller pursuant to orders issued to
and accepted by Atheros. Components purchased by ODMs, assemblers and other
third parties for the benefit of Buyer shall, once purchased, be deemed
Components under this Agreement. Buyer will have no obligation to purchase
Components from Atheros, and Atheros will have no obligation to sell Components
to Buyer, except pursuant to orders accepted by Atheros. To be accepted by
Atheros, an order must set forth the type and quantity of the Components to be
purchased, the price, and the requested delivery dates, and may not otherwise be
in nonconformance with the terms of this Agreement. Orders shall be subject to
written acceptance by Atheros; any such acceptance may not be in nonconformance
with the terms of this Agreement, and delivery schedules shall be established in
accordance with Component availability and Buyer’s credit status. Atheros may
accept orders from Buyer in Atheros’ sole discretion.

1



--------------------------------------------------------------------------------



 



2.2 Rescheduling and Cancellation. Atheros will promptly notify Buyer if any
order or part of an order cannot be filled or if there will be any delays in
delivery. Atheros will use commercially reasonable efforts to ship and deliver
on indicated dates but will not be liable for failure to do so. Alternatively,
should Atheros find that the delivery date agreed on cannot be met, Atheros
shall notify Buyer in writing, stating the cause of the delay and an estimated
delivery date. Except with respect to Legacy Products (as defined in Section 2.3
below): For standard Components, Buyer may reschedule orders accepted by Atheros
and scheduled for delivery, subject to the following limitations:

     
Days until Atheros scheduled shipment of an order
  Limits on order reschedules and cancellations
 
   
61 — 90
  Rescheduling for a period of up to 120 days later than the original scheduled
ship date. Two reschedules per order only. Rescheduled orders may not be
subsequently cancelled; OR Cancellation of up to 30% of original order.
 
   
60 or less
  No cancellations or reschedules.

For Components having any customization, Buyer may reschedule orders accepted by
Atheros and scheduled for delivery, subject to the following limitations:

     
Days until Atheros scheduled shipment of an order
  Limits on order reschedules and cancellations
 
   
31-90
  No cancellations. Rescheduling for a period of up to 60 days later than the
original scheduled ship date. One reschedule per order only.
 
   
30 or less
  No cancellations or reschedules.

2.3 For Legacy Products. This Section 2.3 applies to Legacy Products only and,
with respect to Legacy Products, supersedes any contrary provisions of this
Agreement. Legacy Products are defined as any Atheros products in their last
stage of product life cycle, as designated by Atheros in its sole discretion.
The work-in-process (WIP) of Legacy Products is therefore maintained at a low
level, and all Legacy Products are BUILT TO ORDER ONLY. Legacy Products shall be
designated by Atheros in its discretion and shall be identified as such by
Atheros to Buyer from time to time in writing. Lead-times for Legacy Products
are 12-14 weeks after receipt of order (ARO) and terms are NCNC
(Non-cancellable, Non-changeable). Additional fees and costs associated with
expedite requests (i.e., through Fab or Assembly) will be added and passed to
Buyer. If Buyer cancels an order for Legacy Products, there will be an
associated cancellation fee, as follows:

  Cancellation fees:     •   <60 days until scheduled shipment of an order:
Buyer must pay PO in full     •   61-90 days until Atheros scheduled shipment of
an order: Buyer must pay 75% of purchase price     •   >90 days until scheduled
shipment of an order: Buyer must pay 50% of purchase price.

2.4 Precedence. This Agreement takes precedence over Buyer’s or Seller’s
additional or different terms and conditions which may be included on Buyer’s
purchase order, Seller’s quotation or purchase order acknowledgement, or
otherwise, to which notice of objection is hereby given, and any inconsistent or
additional terms in such forms will be of no effect. Any changes to this
Agreement must be specifically agreed to in writing by Atheros and Buyer.
2.5 Obsolescence. If Atheros chooses to obsolete any Components, it shall give
at least six (6) months advance notice to Buyer. Buyer may place orders during
the notification period for shipment no later than twelve (12) months after the
notice date.

2



--------------------------------------------------------------------------------



 



3. Delivery; Title
3.1 Delivery. Components will be delivered Ex Works (Incoterms 2000), Atheros’
designated factory dock or distribution center dock. Buyer will pay all costs
relating to transportation, delivery, duties and insurance. Buyer will provide
Atheros with shipping instructions on its order and if it fails to do so,
Atheros will determine the carrier and means of transportation and will ship the
Components freight collect. Buyer shall notify Atheros in writing of any
shortage in any shipment within thirty (30) days after Buyer’s receipt of such
shipment. All shipments shall be directed to a Buyer operated receiving
location.
3.2 Risk of Loss. Risk of loss for the Components shall pass from Atheros to
Buyer at the Atheros shipping point, and Buyer will bear the risk of loss after
the shipping point and will be solely responsible for filing claims relating to
any lost or damaged goods.
3.3 Title. For Components Delivered Outside of United States: Title to the
Components shall pass to Buyer as follows: Atheros reserves title in the
Components until paid for in full by Buyer, for the purpose of protecting
Atheros’ right to receive payment under the laws of various countries. This
reservation of title does not affect Buyer’s ability to transfer title to the
Components in the ordinary course of its business, provided that Buyer hereby
assigns in advance to Atheros any proceeds from the disposition of such
Components to the extent of the amount owed to Atheros. For Components Delivered
within the United States. Title to the Components shall pass from Atheros to
Buyer at the Atheros shipping point. Buyer hereby grants to Atheros a purchase
money security interest covering each shipment of Components made hereunder (and
any proceeds derived therefrom) in the amount of Atheros’ invoice for such
shipment until payment in full is received by Atheros. Buyer agrees to sign and
execute any and all documents as required by Atheros to perfect such security
interest.
3.4 Exporter and Importer of Record. For International Shipments, Buyer or its
properly authorized agent or freight forwarder shall be the exporter of record.
Buyer shall also be the importer of record and is responsible for fulfilling
quota terms, obtaining import licenses, paying import license or permit fees,
duties and customs fees, and any other governmental or import taxes or fees, and
preparing and submitting all required documentation in connection with importing
the Components.
4. Returns. No Components may be returned except under warranty or due to
shipment error by Atheros. All returns must be made in accordance with Atheros’
then-current Return Material Authorization (“RMA”) procedures or such other
procedures as are expressly agreed to in writing by an authorized representative
of Atheros (“Atheros RMA Procedures”). Atheros shall have no responsibility or
liability for returns not made in accordance with such Atheros RMA Procedures. A
summary of Atheros RMA Procedures as of the Effective Date is attached hereto as
Exhibit A. Changes to RMA Procedures shall take effect thirty (30) days after
written notice and shall apply only to orders placed after such notice period.
5. Prices; Payment; Taxes; Rebates
5.1 Prices. Pricing is stated in a written price quote from the designated
Atheros Account Manager (or a designated substitute) to Buyer. Atheros may
change its prices at any time, although such changes shall not alter accepted
purchase orders. All prices are in U.S. dollars.
5.2 Payment. Provided that Buyer receives written approval of the extension of
credit terms from Atheros’ credit department, payment terms are net thirty(30)
days from the date of invoice unless otherwise specified in writing from
Atheros. Buyer must give Atheros written notice of any discrepancies among the
purchase order, the invoice, and the Components received, within thirty
(30) days after receipt of the Components or the invoice, whichever occurs
later. Payment is not conditioned upon the Components meeting any acceptance
testing procedures or criteria. If there is any dispute as to a part of a
shipment, Buyer will pay for the undisputed part of that shipment. All payments
to Atheros shall be in U.S. dollars, free of any restrictions or withholdings.
In the event that Buyer has a delinquent balance with Atheros, Atheros may
require payment in advance by wire transfer, confirmed irrevocable letter of
credit, or such other means as are acceptable to Atheros, with respect to any
past, pending or subsequent purchase orders until the delinquent balance is paid
in full.

3



--------------------------------------------------------------------------------



 



5.3 Intentionally omitted.
5.4 Taxes. Buyer is responsible for payment of all taxes of every kind imposed
in connection with the sale to Buyer of Components or which Atheros may incur in
respect of this Agreement (except for taxes imposed on Atheros’ net income) and
any penalties, interest and collection or withholding costs associated with any
of the foregoing items. All such amounts are in addition to other amounts
payable hereunder. Under no circumstances shall Buyer pay less to Atheros than
would otherwise be due if any such taxes or fees are required to be withheld by
Buyer from payments to Atheros. Buyer may provide Atheros with a tax exemption
certificate acceptable to the taxing authorities in lieu of paying certain
taxes; however, Buyer shall reimburse Atheros for any fines, penalties, taxes
and other charges, including expenses incurred by Atheros, due to Buyer’s
submission of invalid information.
5.5 Rebates. If a rebate applies, the payment of any such rebate will be subject
to the following terms: (i) by the first day of each calendar month, Buyer shall
submit to Atheros a consumption report stating the number of Components
purchased and received by Buyer from its board supplier (or, if applicable,
directly from Atheros) during the immediately preceding month, together with
supporting documentation acceptable to Atheros in its discretion; (ii) as soon
as practicable after the beginning of each calendar quarter, Buyer and Atheros
will cooperate in good faith to agree upon the rebate amount for the previous
quarter, based on the above monthly consumption reports and supporting
documentation delivered by Buyer for such quarter, and Buyer shall issue an
invoice to Atheros for such agreed-upon rebate amount; (iii) if Buyer is a
direct customer of Atheros, Buyer must deliver to Atheros the above monthly
information and a mutually agreed-upon invoice for the rebate amount as provided
above, no later than 180 days after Atheros has delivered to Buyer the
Components to which such rebate amount applies; (iv) if Buyer has purchased
Components from a board supplier, Buyer must deliver to Atheros the above
monthly information and a mutually agreed-upon invoice for the rebate amount as
provided above, no later than 180 days after the board supplier has delivered to
Buyer the Components to which such rebate amount applies; and (v) rebates are
only payable with respect to Components for which Atheros has received payment
from Buyer or Buyer’s board supplier, as applicable.
6. Reservation of Rights; No License; Markings.
6.1 WWAN Reservation. Effective immediately as of the anticipated closing of the
acquisition of Atheros by Qualcomm Incorporated or its subsidiary, Buyer hereby
acknowledges and agrees that neither the delivery of any products or license
grant for any software, under any Agreement or any provision of any Agreement,
nor the direct or indirect sale of products by Atheros to Buyer shall be deemed
or construed to grant either expressly, by implication, by way of estoppel, or
otherwise any right, license, covenant or immunity under any patents of Atheros
or of any parent or any other affiliate of Atheros, each to the extent
applicable to Atheros products that are sold, or software that is licensed, for
use in any product which implements, in whole or in part, any WWAN Standard
(other than, with respect to patents of Atheros, products that are sold for use
in any complete GSM single-mode device that transmits and receives
communications using GSM only, and does not transmit or receive communications
using any other WWAN Standard). For this purpose, (i) the term “WWAN Standard”
means any mandatory or optional portion of any wide area wireless air interface
standard, including, without limitation, GSM, CDMA, TD-SCDMA, Universal Mobile
Telecommunications Standard (UMTS), Wideband Code Division Multiple Access
(WCDMA), HSPA, HSDPA, HSUPA, HSPA+, WiMax, IEEE 802.16 (including 802.16e and
802. 16m), WiBro, IEEE 802.20, UMB (formerly known as lxEVDO Rev. C), Long Term
Evolution (LTE) and any updates and revisions to any of the foregoing, and
(ii) the term “GSM” means any one or more of the following wide area wireless
air interface standards: (a) Global System for Mobile Communication (GSM),
(b) General Packet Radio Services (GPRS), or (c) Enhanced Data Rates for GSM
Evolution (EDGE). Any rights not expressly granted to Buyer herein are hereby
reserved by Atheros, and Buyer hereby acknowledges and agrees that this
disclaimer of patent rights shall not be deemed to be a derogation of any
express rights that have otherwise been granted by Atheros in any Agreement.

4



--------------------------------------------------------------------------------



 



6.2 Reverse Engineering. Buyer acknowledges and agrees that the sale to Buyer of
the Components does not convey any license expressly or by implication, to, and
Buyer shall not, manufacture, reverse engineer, duplicate, or otherwise
reproduce any of the Components or any part thereof. Buyer will not remove,
alter or obfuscate any patent markings on the Components or otherwise cause any
patent on the Components to become ineffective under applicable patent laws.
Buyer shall place in a conspicuous location on each and every Licensee Product
sold by it or documentation shipped there with, a legally sufficient patent
notice. Each Party shall be fully responsible for any false patent markings.
Atheros will advise Buyer of the patent number or numbers and the applicable
notice, and each Party shall fully indemnify and hold harmless the other Party
from and against any and all liability arising from displaying, or failing to
display, the foregoing.
7. No Support or Other Services. Buyer acknowledges that no installation,
training, education, or any other support or other services are contracted for
or purchased hereunder unless specifically agreed to in writing by Atheros. If
Atheros offers or gives technical advice or performs any training in connection
with the use of any Components, such advice or training will be provided only as
an accommodation to Buyer, and Atheros has no responsibilities whatsoever for
the content or use of such advice or for any damages that may result from the
use, support, maintenance, servicing or alteration of the Components by an
Atheros representative.
8. Limited Warranty
8.1 Component Warranty. Atheros warrants that the Components will substantially
conform to the features specified in its then-current datasheet, as it may be
amended by Atheros from time to time, for a period of ninety (90) days from the
date of shipment. Atheros warrants that all Components sold by Atheros to Buyer
under the terms of this Agreement will be free from defects in workmanship and
materials under normal use and service for one (1) year from the date of
shipment by Atheros. If a Component does not operate as warranted during the
applicable warranty period, and provided that Buyer notifies Atheros promptly
within the warranty period and complies with the Atheros RMA Procedures, Atheros
shall, in its sole discretion (a) deliver to Buyer an equivalent Component to
replace such defective Component at its expense or (b) if replacement is not
feasible, refund or issue a credit to Buyer (at Atheros’ sole discretion) in the
amount of the purchase price paid for the defective Component. Replacement
Components are warranted for ninety (90) days or the balance of the original
warranty period, whichever is longer.
8.2 Warranties Exclusive.
8.2.1 Sole Remedy. BUYER’S SOLE REMEDY FOR BREACH OF THE EXPRESS WARRANTY ABOVE
SHALL BE REPLACEMENT OR REFUND OR CREDIT (AT ATHEROS’ SOLE DISCRETION) OF THE
PURCHASE PRICE AS SPECIFIED ABOVE, AT ATHEROS’ OPTION. TO THE FULLEST EXTENT
ALLOWED BY LAW, THE WARRANTY AND REMEDIES SET FORTH IN THIS AGREEMENT ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE, INCLUDING BUT NOT
LIMITED TO WARRANTIES, TERMS OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, SATISFACTORY QUALITY, CORRESPONDENCE WITH DESCRIPTION,
NON-INFRINGEMENT, AND ACCURACY OF INFORMATION GENERATED, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED. ATHEROS’ WARRANTIES HEREIN RUN ONLY TO BUYER AND ARE NOT
EXTENDED TO ANY THIRD PARTIES, WHICH FOR THE AVOIDANCE OF DOUBT, INCLUDES ANY
AGENTS OR RESELLERS OF LICENSEE PRODUCTS OR END USERS. ATHEROS NEITHER ASSUMES
NOR AUTHORIZES ANY OTHER PERSON TO ASSUME FOR IT ANY OTHER LIABILITY IN
CONNECTION WITH THE SALE, INSTALLATION, MAINTENANCE OR USE OF THE COMPONENTS.
8.2.2 No Atheros Defect. ATHEROS SHALL NOT BE LIABLE UNDER THIS WARRANTY IF ITS
TESTING AND EXAMINATION DISCLOSE THAT THE ALLEGED DEFECT IN THE COMPONENT DOES
NOT EXIST OR WAS CAUSED BY BUYER’S, END USER’S OR ANY THIRD PERSON’S MISUSE,
NEGLIGENCE, IMPROPER INSTALLATION OR IMPROPER TESTING, ATTEMPTS TO REPAIR OR USE
BEYOND THE RANGE OF THE INTENDED USE, OR BY ACCIDENT, FIRE, LIGHTNING OR OTHER
HAZARD OR ANY OTHER CAUSE BEYOND ATHEROS’ CONTROL.

5



--------------------------------------------------------------------------------



 



8.3 Buyer Responsibilities. Buyer acknowledges and agrees that Buyer is solely
responsible for the selection of the Components, their ability to achieve the
results Buyer intends, their use with any hardware, software, peripherals or any
system, and the performance that Buyer, Buyer’s customers and end users obtain
from using them. Buyer alone shall assume any and all warranty obligations with
customers and end users for each Licensee Product that incorporates the
Components, and Buyer has no authority to obligate Atheros in any way under each
such warranty.
9. Intellectual Property Indemnity
[***]

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



10. Limitation of Liability
10.1 [***]
10.2 [***]
10.3 Special Applications. The Components are not designed and are not warranted
to be suitable for use in applications involving the risk of personal injury or
death or the destruction of property (“Special Applications”). Use of any
Atheros product in a Special Application without the express written approval of
Atheros is prohibited and ATHEROS SHALL NOT BE LIABLE FOR ANY DAMAGES ASSOCIATED
WITH SUCH RISKS. Buyer assumes any and all liability for any damages resulting
from use of the Components in Special Applications and shall indemnify, defend,
and hold Atheros harmless from any third-party claims arising from such use
11. Export Compliance. If subject to U.S. export law jurisdiction, Buyer agrees
not to re-export, either directly or indirectly, the Components or technical
data without first obtaining any required license or other approval from the
U.S. Department of Commerce or any other agency or department of the United
States government. If Buyer re-exports any Components or technical data, Buyer
shall ensure that the re-export or import of the Components and technical data
is in compliance with all laws, regulations, orders or other restrictions of the
United States and the appropriate foreign government. Atheros may require Buyer
to execute a Letter of Assurance on an annual basis or more frequently when
required and may require details on the end user or end use application when
necessary in order to comply with any applicable U.S. export license
requirements. Buyer agrees not to include any discriminatory statements or
requirements in contracts or other documents related to the sale or use of the
Components or products that include the Components.
12. General
12.1 Force Majeure. Neither Party shall be liable to the other Party for any
alleged loss or damages resulting from delays in performance (including loss or
damages resulting from delivery of the Components being delayed) resulting from
acts of the other Party, acts of civil or military authority, governmental
priorities, earthquake, fire, flood, epidemic, quarantine, energy crisis,
unavailability of supplies, strike, , labor trouble, war, riot, accident,
shortage, or any other causes beyond Atheros’ reasonable control.
12.2 Entire Agreement. This Agreement is the complete, final and exclusive
statement of the terms of the agreement between the Parties, and supersedes all
prior understandings, writings, proposals, representations or communications,
oral or written, relating to the subject matter hereof, but does not supersede
the Technology License Agreement or any nondisclosure agreements between the
parties.

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



12.3 Notices. Notices shall be given in writing by personal delivery, recognized
overnight courier, or facsimile provided that a confirmation of receipt is
obtained. All notices shall be deemed to have been given and received on the
earlier of actual delivery (except that faxes sent on a non-business day will be
deemed received on the next business day) or three (3) days from the date of
deposit with overnight courier, to the address set forth below, or to such other
address as a Party has notified the other Party in writing.
If to Atheros:
c/o Atheros Technology (Macau Commercial Offshore) Limited
Alameda Dr. Carlos D’Assumpcao 181-187,
Centro Comercial do Grupo Brilhantismo,
17 Andar W
MACAU
Fax: + 853 750 674
Telephone: + 853 750 670
With a copy to:
Atheros Communications, Inc.
Attention: Legal Department
1700 Technology Drive
San Jose, CA 95110
USA
Fax: +1-408-773-9909
Telephone: + 1-408-773-5200
If to Buyer:
Aruba Networks, Inc.
Attn: Vice President of Operations
1344 Crossman Ave.
Sunnyvale, CA 94089
Fax: + 1.408.752.0626
With a copy to:
Aruba Networks, Inc.
Attn: General Counsel
1344 Crossman Ave.
Sunnyvale, CA 94089
Fax: + 1.408.752.0626
12.4 Assignment. Buyer shall not assign its purchase orders, this Agreement or
any interest in or any rights hereunder without the prior written consent of
Atheros.
12.5 Waiver. A waiver of any default hereunder or of any of the terms and
conditions of this Agreement shall not be deemed to be a continuing waiver or a
waiver of any other default or of any other term or condition, but shall apply
solely to the instance to which such waiver is directed. .

8



--------------------------------------------------------------------------------



 



12.6 Arbitration. All disputes, claims, and controversies between the Parties
arising out of or related to this Agreement or the breach hereof (except for
breach of any obligation of confidentiality; infringement, misappropriation, or
misuse of any intellectual property right, or any other claim where interim
relief from the court is sought to prevent serious and irreparable injury to one
of the Parties or to others) that cannot be resolved by the Parties within a
period of thirty (30) days after written notice of a dispute has been given by
one Party hereunder to the other (the last day of such thirty (30) day period
being herein referred to as the “Arbitration Date”), shall be settled by
arbitration by an arbitrator with substantial experience in resolving complex
commercial contract disputes, who shall be chosen from a list of JAMS
arbitrators. The arbitration shall be conducted by one arbitrator appointed
pursuant to the applicable procedures of JAMS and conducted under the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall issue an award in support of his or her
decision within 120 days of the selection of the arbitrator, stating the legal
and factual basis for the decision and the reasoning leading to such decision.
The arbitrator shall be prohibited from awarding damages or remedies in excess
of those allowed by the provisions of this Agreement. If the Parties cannot
agree upon the identity of an arbitrator within fifteen (15) days following
either Party’s receipt of notice that an arbitration has been commenced by the
other Party, then an arbitrator shall be selected on an expedited basis in
accordance with the Arbitration Rules and Procedures of JAMS. Any arbitrator so
selected shall have substantial experience in the networking and wireless
communication circuitry industries. The arbitrator shall have the authority to
grant specific performance and shall allocate between the Parties the costs of
arbitration (including service fees, arbitrator fees and all other fees related
to the arbitration) in such equitable manner as the arbitrator may determine.
The substantially prevailing Party in the arbitration, as shall be determined by
the arbitrator, shall be entitled to receive reimbursement of its reasonable
expenses (including reasonable attorneys’ fees, expert witness fees and all
other expenses) incurred in connection therewith. The decision and award of the
arbitrator shall be final and binding and judgment on the award so rendered may
be entered in any court having jurisdiction thereof. The arbitration shall be
held in Santa Clara County, California, and the award shall be deemed to be made
in California. Except as may be determined otherwise by the arbitrator, each
Party shall bear its own costs and expenses, including attorney’s fees, witness
fees, travel expenses, and preparation costs. Notwithstanding the foregoing,
each Party shall have the right to institute an action in a court of proper
jurisdiction for preliminary injunctive relief pending a final decision by the
arbitrator, provided that a permanent injunction and damages shall only be
awarded by the arbitrator.
12.7 Governing Law and Venue. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND ALL DISPUTES HEREUNDER SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
CALIFORNIA, USA, IRRESPECTIVE OF ANY PRINCIPLES OR RULES OF CONFLICT OF LAWS.
Subject to the Arbitration provision above, the Superior Court of Santa Clara
County and/or the United States District Court for the Northern District of
California shall have exclusive jurisdiction and venue over all controversies in
connection herewith. The United Nations Convention on Contracts for the
International Sale of Goods is hereby excluded in its entirety from application
to this Agreement.
12.8 Choice of Language. The original of this Agreement is in English and Buyer
waives any right to have it written in any other language.
12.9 Survival. The following provisions shall survive the termination of this
Agreement or the relationship between Atheros and Buyer: Articles: 3.3 Title,
3.4 Exporter and Importer of Record; 4. Returns; 5. Prices; Payment; Taxes, 6.
Reservation of Rights; No License; Markings, 8. Limited Warranty, 9.
Intellectual Property Indemnity, 10. Limitation of Liability, 11. Export
Compliance and 12. General.

9



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THE AGREEMENT,
UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS.

                     
Atheros:


      Buyer:     ATHEROS TECHNOLOGY LTD.

      ARUBA NETWORKS, INC.
By
  /s/ James A. F. Watlington
 
Name James A. F. Watlington       By   /s/ Alexa King
 
Name Alexa King    
 
  Title SECRETARY           Title General Counsel    
 
  Date 14th March 2011           Date 3/14/2011    

10



--------------------------------------------------------------------------------



 



Exhibit A

1.0   PURPOSE / SCOPE:

  1.1   This procedure establishes the policy and methodology regarding to the
return of Atheros products from customers or distributors. This is a summary of
the RMA process, for more details please refer to OPQ-0180-1.     1.2   This
procedure includes RMA returns from customers or distributors for product
performance issues or administrative issues.

2.0   Terms and Conditions

  2.1   All products returned to Atheros require a RMA number issued by Inside
Sales.     2.2   The products returned for RMA must be protected from physical
and electrical (ESD) damage through the use of appropriate packaging materials.
    2.3   RMA package must include returned products, completed Return Material
Authorization Form and shipping documents to provide the following information
or they will be subject to return to the sender or delays in response:     2.4  
Administrative product returns must be received within 30 days starting from the
RMA issue date or they will expire. Products received after the expiration date
may be returned to the customer at the discretion of Atheros management.     2.5
  Non-conforming product returns will be limited to 5 units pending verification
unless verification can be accomplished in the field. Additional RMA numbers
will be issued after verification for quantities that exceed 5 units.     2.6  
Returned product that requires failure analysis or that is non-conforming and
requires verification must be returned within 15 days starting from issue date
or the RMA will expire. Product received after expiration date may be returned
to the customer at the discretions of Director of QA and VP of Sales.     2.7  
Credit will be issued to customer returning products for administrative reason
after incoming inspection criteria are met and the RMA is closed.     2.8  
Credit will not be issued to customers returning non-conforming product samples
for the purpose of verification. In general, credit will not be issued for
quantities less than 10 units.     2.9   In special cases, VP of Sales may
approve a product return for other than non-conformance, order entry error or
stock rotation.

3.0   RMA Category       RMA database includes three major categories: a)
administrative, b) non-conforming, and c) recall. Descriptions of sub-categories
within each major category are listed low:

  3.1   Recall:

  •   Shipping Recall: Based on the relevant FA results, Production Control
evaluates the shipping history of specific lots or products and provides recall
notification to customers.     •   Place On-hold: Production Control places the
specific lots or products on-hold and proceeds with MRB process.

3.2   Administrative:

  •   Order Entry Error     •   Stock Rotation: Requested by an authorized
distributor based on established terms and conditions.     •   Other: Return
based on special circumstances. VP of Marketing must approve this type of RMA

11



--------------------------------------------------------------------------------



 



3.3   Non-conformance:

  •   Electrical: Parts fail functionally according to specifications.     •  
Visual/Mechanical: Parts fail visual/mechanical criteria.     •   Failure
Analysis: Customer requires a failure analysis report and may also require
corrective / preventive actions.

3.4   RMA Responsibility

  3.4.1   Quality Assurance is responsible for:

  •   Collecting information on RMA, evaluating data, performing failure
analysis as needed and identifying the root cause in order to drive the
corrective actions for improvements.     •   Working closely with other
departments to implement corrective actions as indicated.     •   Entering
initial data into RMA system, delivering final report to customer and closing
RMA as appropriate in a timely manner.     •   Initiate recall RMA request and
close it in the system once the returned inventory meet the inspection criteria.
    •   Providing the status reports to assess RMA system, product issues and
customer support to Atheros management team.

  3.4.2   Inside Sales is responsible for evaluating RMA due to order entry
errors and establishing corrective actions.     3.4.3   Inside Sales is
responsible assignment of RMA number to all RMA returns.     3.4.4   System /
Product Engineering are responsible for verifying customer reported failure
mode(s) on non-conforming RMA units.

12